Citation Nr: 1433586	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  08-35 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an increased evaluation in excess of 10 percent for epiphysiodesis, distal left femur, claimed as a left leg disorder.

2. Entitlement to a total disability evaluation based in individual unemployability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from August 1968 to May 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal of February 2006 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In April 2012, a hearing was held before the undersigned Acting Veterans Law Judge (VLJ) of the Board.  Relevant to this proceeding, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ explained the issue that is before the Board.  The representative and the VLJ asked questions to ascertain whether the Veteran had submitted evidence in support of his claim.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or otherwise identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim on appeal.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

This case was brought before the Board in July 2012, at which time the claim was remanded to the Agency of Original Jurisdiction (AOJ) for further development.

The Veteran has filed a claim for an increased evaluation for depression.  As this issue has not yet been addressed by the AOJ, it is not before the Board in appellate status and is REFERRED to the AOJ for its consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1. The Veteran's left femur disability is manifested throughout the appeal period by no more than painful motion of the left thigh and knee with mild instability, representing no more than a "slight" thigh and knee disability.

2. The Veteran currently maintains full-time gainful employment and his service-connected disabilities are not shown to be productive of a disability picture that precludes him from securing and following some form of substantially gainful employment consistent with his education and work experience.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for epiphysiodesis, distal left femur, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5255 (2013).

2. The criteria for the assignment of a TDIU due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's duty to notify has been satisfied through a number of notice letters that fully addressed all notice elements.  These letters informed the Veteran of the evidence required to substantiate his claims, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records are associated with claims file.  All available post-service VA and private treatment records identified by the Veteran have also been obtained.  VA's duty to locate and obtain additional records has been satisfied.  The Veteran has been provided VA examinations in conjunction with the instant claims.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2013); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  These examinations are adequate for the purposes of the instant appeal, as they involved a physical examination of the Veteran as well as review of his pertinent medical history and provides a basis for the opinions provided.  See generally Barr v. Nicholson, 23 Vet. App. 303, 311 (2007).

As a final note, the Board again observes the instant appeal was remanded in July 2012 for additional development.  There has been substantial compliance with the prior remand, and adjudication of the appeal may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.



I. Increased Evaluation

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran is service connected for epiphysiodesis, distal left femur, currently evaluated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5255 (2013).  He contends that this disability is of such severity so as to warrant a higher disability evaluation.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

Under Diagnostic Code 5255, a 10, 20 and 30 percent evaluation is warranted where there is malunion of the femur with slight, moderate or marked knee or hip disability, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5255.

A 60 percent evaluation is warranted where there is a fracture of the surgical neck of the femur with false joint or where the shaft or anatomical neck of the femur is fractured with nonunion, without loose motion, and weight bearing preserved with aid of a brace.  Id.  Finally, a maximum 80 percent evaluation is assigned where the shaft or anatomical neck of the femur is fractured with nonunion and loose motion (spiral or oblique fracture).  Id.

In reviewing the evidence of record, the Board finds that the Veteran's left femur disability does not warrant an evaluation in excess of 10 percent under Diagnostic Code 5255 at any point during the appeal period.  In this regard, while the record reflects the Veteran's subjective complaints of pain and weakness, the objective evidence of record indicates the Veteran's fractured femur is accompanied by no more than a "slight" left hip or knee disability.

Turning to the evidence, at a January 2006 VA examination, the Veteran stated that he does not have a joint problem, but rather instability, resulting in him falling at least three times a week.  He complains of weakness and stiffness only after falling, but denied locking, drainage, redness or swelling.  On physical examination, there is one-half inch of atrophy to the quadriceps muscle of the left thigh as compared to the right.  There was no tenderness to palpation, nor angulation, false motion, shortening or intra-articular involvement.  Finally, there was no evidence of malunion or nonunion.  Range of motion testing revealed full motion of the left hip with flexion of the left knee limited to 130 degrees of flexion.  There was pain of the left knee with repetitive motion without fatigue, weakness, lack of endurance or loss of motion.  There was no pain, fatigue, weakness or loss of motion on repetitive testing of the left hip.  Finally, there was no instability of the left knee, abnormal movement, guarding of movement or unusual shoe wear.

At an August 2008 VA examination, the Veteran reported symptoms of pain elicited by physical activity, relieved by medication.  He also described symptoms of residual weakness and instability.  On examination, the Veteran's gait was abnormal with a limp favoring the left knee, because he felt he may fall at any moment.  Examination of the feet did not reveal any signs of abnormal weight bearing or breakdown, or any unusual shoe wear pattern.  Examination of the left tibia revealed normal findings.  Flexion of the left knee was limited to 140 degrees of motion, with full extension of the knee.  While there was pain following repetitive motion, functional motion was not additionally limited.  The anterior and posterior cruciate ligaments stability test of the left knee was within normal limits.  The medial and lateral collateral ligaments stability test of the left knee was abnormal with slight instability.

Finally, at an August 2012 VA examination, the Veteran complained of hip and thigh pain, and giving out without warning.  Flexion of the left hip was limited to 110 degrees of motion with full extension.  Left knee flexion was limited to 120 degrees, with extension limited to 5 degrees of motion.  There was no additional limitation of motion due to pain or repetitive use.  Functional loss included weakened movement, excess fatigability, pain, atrophy of disuse and interference with sitting, standing or weight-bearing.  Muscle strength testing was 4/5 on left hip flexion and abduction and 5/5 on extension.  

Based on such evidence, as well as that reflected by the Veteran's VA treatment records, the Board finds that the Veteran's left femur disability is accompanied by no more than a "slight" left hip or knee disability.  Despite the Veteran's subjective complaints, the objective evidence demonstrates no more than slight instability of the left leg and slight limitation of motion of the hip and/or knee.

The Board has considered whether an evaluation in excess of 10 percent is warranted for the Veteran's left femur disability under other diagnostic codes in order to provide him with the most beneficial rating; however, the Veteran's left femur disability does not warrant a higher disability evaluation under any of the diagnostic codes pertaining to disabilities of the hip or thigh.  In this regard, the evidence does not indicate the Veteran suffers from ankylosis of the left hip, limitation of flexion of the left thigh to 30 degrees or less or limitation of abduction of the left thigh to 10 degrees or less.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5250-5253 (2013).  

As discussed above, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart, supra.  However, the Board finds that a preponderance of the evidence weighs against the assignment of a higher disability evaluation for the Veteran's left femur disability at any point during the appeal period.  As such, the benefit of the doubt rule does not apply, and the Veteran's claim must be denied.  See 38 U.S.C.A. § 5107 (West 2002).

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability on appeal, including painful motion and instability of the left knee and thigh, with the established criteria found in the rating schedule for this disability show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.

As the first prong of Thun has not been satisfied, the Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.



II. TDIU

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non- service-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  When considering whether the Veteran's disabilities meets this requirement, disabilities resulting from a common etiology or single accident will be considered as one disability.  Id.

Despite the Veteran's eligibility for TDIU benefits, the Board concludes that entitlement to TDIU benefits is not warranted because a preponderance of the evidence is against any finding that the current impairment from his service-connected disabilities is so severe that it is impossible for him to follow a substantially gainful occupation.  In this regard, the Veteran has reported he works full-time (approximately 42 hours per week) as a security guard.  There is no indication such employment is in a protected work environment.  Thus, as he is employed in a gainful occupation, the Board finds the Veteran is not unemployable.

The Board acknowledges the Veteran's assertion that his earnings "barely" exceed the poverty level.  However, there is no showing that the Veteran's current employment is less than gainful employment.  As such, the Board finds that a preponderance of the evidence weighs against the Veteran's claim and, therefore, he is not entitled to a TDIU rating.  


ORDER

An evaluation in excess of 10 percent for epiphysiodesis, distal left femur, is denied.

Entitlement to TDIU is denied.




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


